DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 2 is withdrawn.
The objection to the drawings is withdrawn.
The Claim Interpretation of claims 2, 6, 8, 12, 14-16 is withdrawn.
The 101 rejection of claim 16 is withdrawn.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Regarding section F, pages 18-20, applicant argues that Joshi does not teach a user’s feelings regarding the fine particles.
Examiner’s position is that Joshi paragraph 0235 provides examples of elements that may affect a user’s emotional state, not a definitive list. Feelings and emotional states are a holistic concept that must take into account all aspects of a person’s life and environment. As Joshi teaches identifying environmental factors that affect a user, and as the instant invention is directed towards identifying an environmental factor (i.e. aerosol concentration), and as people’s feelings are interrelated and one’s instant emotional state obviously affects one’s reaction to other things (humans are not Vulcans), examiner’s position is that Joshi teaches the claimed limitation.
Applicant’s arguments in section A, see pages 13-16, filed 6/17/2022, with respect to the rejection of claims 1 and 6 under 102(a)(1) have been fully considered and are persuasive as Carrig (US 20070024849) does not teach measuring particle concentration. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new rejection is made in view of Engelmann (US 2014015681).
Applicant’s arguments in section D, see pages 17-18, filed 6/17/2022, with respect to the rejection of claims 14-16 under 103 have been fully considered and are persuasive as the cited portion of Engelmann does not teach measuring particle concentration. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new rejection is made in view of Engelmann (paragraph 0012).
Applicant’s arguments in sections B, C, E, G are sustained in the absence of persuasive arguments to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carrig et al (United States Patent Application Publication 20070024849) in view of Engelmann et al (United States Patent Application Publication 20140015681).
As to claim 1, Carrig teaches an environmental measurement apparatus, comprising: 
 	a light source (Figure 1, element 102) configured to irradiate light onto a fine particle in gas (Figure 1, element 113); and 
 	a light-receiving-element array (Figure 1, element 115) that includes a plurality of light receiving elements (Figure 1, elements 122-125), 
 	wherein the plurality of light receiving elements is configured to: 
 	receive scattered light obtained by the light being irradiated onto the fine particle (Figure 1, element 113, paragraph 0018 “scattered light”); and 
 	measure measurement data based on the scattered light (paragraph 0020).
 	Carrig does not teach the measurement data comprises information regarding a concentration of the fine particle in the gas. However, it is known in the art as taught by Engelmann. Engelmann teaches the measurement data comprises information regarding a concentration of the fine particle in the gas (paragraph 0012 “a smoke level signal indicating the concentration of combustion products such as air-borne particles”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the measurement data comprises information regarding a concentration of the fine particle in the gas, in order to learn about what’s been happening in the room.
As to claim 2, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 1, in addition Carrig teaches a processor configured to: acquire position information regarding a position of the environmental measurement apparatus (paragraph 0035).
 	While Carrig does not explicitly teach the processor to transmit to another apparatus, the measurement data measured by the plurality of light receiving elements and the position information, Carrig teaches reporting information to other entities (paragraph  0035) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed limitations, in order to give better information to the e.g. emergency response teams.
As to claim 3, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 2, in addition Carrig teaches a diffraction grating in which the light from the light source enters, wherein the diffraction grating is configured to emit the light that is to be irradiated onto the fine particle (paragraph 0018 ‘combination optics may comprise diffraction gratings’).
As to claim 4, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 2, in addition Carrig teaches a mirror off which the scattered light is reflected to enter the light- receiving-element array (Figure 1, element 114).
As to claim 5, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 2, in addition Carrig teaches a plurality of light-receiving-element arrays including the light-receiving-element array (Figure 1 elements 122 & 123, 124 & 125); and a mirror (Figure 1, element 116) through which light of a first wavelength from among the scattered light is transmitted to enter one of the plurality of light-receiving-element arrays (Figure 1, beam 117 is reflected to elements 122 & 123), the mirror through which light of a second wavelength, that is different from the first wavelength, is reflected to enter another of the plurality of light-receiving-element arrays (Figure 1, beam 118 passes through mirror 116 to elements 124 & 125). 
As to claim 6, Carrig teaches an information processing apparatus, comprising a controller (Figure 1, element 126) configured to: 
 	acquire measurement data of a fine particle in gas (paragraph 0010), and position information regarding a place in which the measurement data has been acquired (paragraph 0035), 
 	wherein the measurement data and the position information being acquired by an environmental measurement apparatus that includes a light source (Figure 1, element 102) and a light-receiving-element array (Figure 1, elements 122-125), 
 	wherein the light source is configured to irradiate light onto the fine particle in the gas (Figure 1, element 111), and 
 	wherein the light-receiving-element array includes a plurality of light receiving elements (Figure 1 elements 122 & 123, 124 & 125) configured to: 
 	receive scattered light obtained by the light being irradiated onto the fine particle (Figure 1, elements 113, 117, 118); and 
 	measure the measurement data based on the scattered light (paragraph 0020).
 	Carrig does not teach the measurement data comprises information regarding a concentration of the fine particle in the gas. However, it is known in the art as taught by Engelmann. Engelmann teaches the measurement data comprises information regarding a concentration of the fine particle in the gas (paragraph 0012 “a smoke level signal indicating the concentration of combustion products such as air-borne particles”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the measurement data comprises information regarding a concentration of the fine particle in the gas, in order to learn about what’s been happening in the room.
As to claim 7, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 6, in addition Carrig teaches the controller is further configured to acquire pieces of measurement data and pieces of position information (paragraphs 0010 & 0035), the pieces of measurement data being respectively acquired by a plurality of environmental measurement apparatuses, the pieces of position information being respectively acquired by the plurality of environmental measurement apparatuses.  
 	Carrig does not teach a plurality of environmental measurement apparatuses, and the pieces of measurement data being respectively acquired by a plurality of environmental measurement apparatuses, the pieces of position information being respectively acquired by the plurality of environmental measurement apparatuses. However, it is known in the art as taught by Engelmann. Engelmann teaches a plurality of environmental measurement apparatuses, and the pieces of measurement data being respectively acquired by a plurality of environmental measurement apparatuses, the pieces of position information being respectively acquired by the plurality of environmental measurement apparatuses (Figure 1 shows a plurality of room sensors 13, also room & environmental information (elements 42 & 46)). It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of environmental measurement apparatuses and the pieces of measurement data being respectively acquired by a plurality of environmental measurement apparatuses, the pieces of position information being respectively acquired by the plurality of environmental measurement apparatuses, in order to more efficiently monitor a large number of isolated locations.
As to claim 14, Carrig teaches an information processing system, comprising: 
 	wherein the light source (Figure 1, element 102) is configured to irradiate light onto a fine particle in gas (Figure 1, element 111), 
 	wherein the light-receiving- element array includes a plurality of light receiving elements (Figure 1, elements 122-125), 
 	wherein the light receiving element is configured to: 
 	receive the light irradiated onto the fine particle (Figure 1, elements 113, 117, 118); and 
 	acquire measurement data of the fine particle (paragraph 0020) and position information (paragraph 0035) regarding a place in which the measurement data has been acquired. 
 	Carrig does not teach a plurality of environmental measurement apparatuses each including a light source and a light-receiving-element array, and wherein the measurement data and the position information being acquired by each of the plurality of environmental measurement apparatuses. However, it is known in the art as taught by Engelmann. Engelmann teaches a plurality of environmental measurement apparatuses each including a light source and a light-receiving-element array, and wherein the measurement data and the position information being acquired by each of the plurality of environmental measurement apparatuses (Figure 1 shows a plurality of room sensors 13, also room & environmental information (elements 42 & 46)). It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of environmental measurement apparatuses each including a light source and a light-receiving-element array, and wherein the measurement data and the position information being acquired by each of the plurality of environmental measurement apparatuses, in order to more efficiently monitor a large number of isolated locations.
 	Carrig does not teach the measurement data comprises information regarding a concentration of the fine particle in the gas. However, it is known in the art as taught by Engelmann. Engelmann teaches the measurement data comprises information regarding a concentration of the fine particle in the gas (paragraph 0012 “a smoke level signal indicating the concentration of combustion products such as air-borne particles”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the measurement data comprises information regarding a concentration of the fine particle in the gas, in order to learn about what’s been happening in the room.
As to claim 15, the method would flow from the apparatus of claim 14.
As to claim 16, Carrig in view of Engelmann teach the claimed process (as applied above for claim 14) and Carrig teaches the use of a computer and software (Figure 2, element 259, paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed program, in order to ease storage and transfer of the detection system.
As to claim 17, Carrig in view of Engelmann  teaches everything claimed, as applied above in claim 1, in addition Carrig teaches a processor (Figure 1, element 126) configured to: transmit the measurement data and position information to another apparatus (paragraph 0035), wherein the position information is associated with a position of the environmental measurement apparatus (paragraph 0035); receive an interior map of an area generated based on the measurement data and the position information (paragraph 0039), wherein the interior map includes information regarding distribution of the concentration of the fine particle in the area (paragraph 0039); and display the interior map on the environmental measurement apparatus (Figure 1, element 130, see paragraphs 0021 and 0039).
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrig in view of Engelmann, and further in view of Baldwin et al (United States Patent 9677986).
As to claim 8, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 7, with the exception of the controller is further configured to perform statistical processing with respect to a relationship between the pieces of position information and the pieces of measurement data that are acquired from each of the plurality of environmental measurement apparatuses. However, it is known in the art as taught by Baldwin. Baldwin teaches the controller (Figure 1, element 120) is further configured to perform statistical processing with respect to a relationship between the pieces of position information and the pieces of measurement data that are acquired from each of the plurality of environmental measurement apparatuses (column 5, line 51 – column 6, line 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have the controller is further configured to perform statistical processing with respect to a relationship between the pieces of position information and the pieces of measurement data that are acquired from each of the plurality of environmental measurement apparatuses, in order to improve machine performance.
 	While Baldwin does not explicitly teach statistical processing, Baldwin teaches processing data to aid firefighting (column 6, lines 1-4) and it would have been obvious to one of ordinary skill in the art at the time of filing to perform mathematical processing of data including statistical analysis, and it would have taken only ordinary mathematical expedience to do so, in order to perform a desired function and improve the machine performance. See MPEP 2145(X)B.
As to claim 18, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 1, with the exception of the measurement data further comprises a particle size of the fine particle in the gas. However, it is known in the art as taught by Baldwin. Baldwin teaches the measurement data further comprises a particle size of the fine particle in the gas (column 2: 29-34). It would have been obvious to one of ordinary skill in the art at the time of filing to have the measurement data further comprises a particle size of the fine particle in the gas, in order to better determine what the particles are.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carrig in view of Engelmann, and further in view of Joshi et al (United States Patent Application Publication 20160070614).
As to claim 9, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 6, with the exception of the controller is further configured to: acquire feeling information regarding a feeling of a user with respect to the fine particle upon acquiring the measurement data. However, it is known in the art as taught by Joshi. Joshi teaches the controller is further configured to: acquire feeling information regarding a feeling of a user with respect to the fine particle upon acquiring the measurement data (paragraph 0235 teaches an emotional state as part of the environmental data acquired). It would have been obvious to one of ordinary skill in the art at the time of filing to have the controller is further configured to: acquire feeling information regarding a feeling of a user with respect to the fine particle upon acquiring the measurement data, in order to improve machine performance.
 	Joshi does not explicitly teach statistical processing with respect to a relationship between the measurement data obtained from the environmental measurement apparatus, and the feeling information. However, Joshi teaches analyzing inputs (paragraph 0009) and statistical analysis (paragraph 0076) and it would have taken only ordinary mathematical expedience perform the claimed processing, in order to perform a desired function and improve the machine performance. See MPEP 2145(X)B.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carrig in view of Engelmann in view of Joshi in view of Baldwin (hereafter referred to as CEJB).
As to claim 10, Carrig in view of Engelmann in view of Joshi teaches everything claimed, as applied above in claim 9, with the exception of the controller is further configured to accumulate, in a database, the measurement data and the position information regarding a region in which the measurement data has been acquired, the measurement data and the position information regarding the region being accumulated in a state of being associated with each other, the measurement data and the position information regarding the region being acquired by the environmental measurement apparatus. However, it is known in the art as taught by Baldwin. Baldwin teaches the controller is further configured to accumulate, in a database (column 11, lines 21-23), the measurement data and the position information regarding a region in which the measurement data has been acquired, the measurement data and the position information regarding the region being accumulated in a state of being associated with each other, the measurement data and the position information regarding the region being acquired by the environmental measurement apparatus (column 11, lines 34-36). It would have been obvious to one of ordinary skill in the art at the time of filing to have the controller is further configured to accumulate, in a database, the measurement data and the position information regarding a region in which the measurement data has been acquired, the measurement data and the position information regarding the region being accumulated in a state of being associated with each other, the measurement data and the position information regarding the region being acquired by the environmental measurement apparatus, in order to better organize and correlate the data.
As to claim 11, CEJB teaches everything claimed, as applied above in claim 10, in addition Baldwin teaches the controller is further configured to: accumulate information related to the fine particle, the measurement data, and the position information regarding the region in association with each other (column 11, lines 50-56), the information related to the fine particle being generated on a basis of the measurement data and the position information regarding the region (Figure 2, elements 110(14) and 110(15)); and extract the information related to the fine particle in the gas in an arbitrary place being associated with the position information regarding the arbitrary place (column 23 lines 42-48, column 12, lines 19-28). It would have been obvious to one of ordinary skill in the art at the time of filing to have the controller is further configured to: accumulate information related to the fine particle, the measurement data, and the position information regarding the region in association with each other, the information related to the fine particle being generated on a basis of the measurement data and the position information regarding the region; and extract the information related to the fine particle in the gas in an arbitrary place being associated with the position information regarding the arbitrary place, in order to improve machine performance.
As to claim 12, CEJB teaches everything claimed, as applied above in claim 11, in addition Carrig teaches the controller is further configured to provide the information related to the fine particle in the gas in the arbitrary place to the user (Figure 1, element 130).
As to claim 13, CEJB teaches everything claimed, as applied above in claim 12, with the exception of explicitly teaching the information related to the fine particle in the gas in the arbitrary place being information in which the feeling information has been considered. However, Joshi teaches including user emotions as part of the environmental data (paragraph 0235), Baldwin teaches providing users with environmental information about locations (column 4, lines 47-51, column 11, lines 33-56) and analyzing the data (column 23, lines 42-48), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the information related to the fine particle in the gas in the arbitrary place being information in which the feeling information has been considered, in order to use all available information to create a better report.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrig in view of Engelmann in view of Baldwin, and further in view of Hirano et al (United States Patent Application Publication 20170227443).
As to claim 19, Carrig in view of Engelmann in view of Baldwin teaches everything claimed, as applied above in claim 18, with the exception of the plurality of light receiving elements is configured to convert the scattered light into a voltage signal, and wherein the particle size of the fine particle is determined based on the voltage signal. However, it is known in the art as taught by Hirano. Hirano teaches the plurality of light receiving elements is configured to convert the scattered light into a voltage signal, and wherein the particle size of the fine particle is determined based on the voltage signal (paragraph 0035). It would have been obvious to one of ordinary skill in the art at the time of filing to have the plurality of light receiving elements is configured to convert the scattered light into a voltage signal, and wherein the particle size of the fine particle is determined based on the voltage signal, in order to more easily characterize the particle.
As to claim 20, Carrig in view of Engelmann teaches everything claimed, as applied above in claim 1, with the exception of the plurality of light receiving elements is configured to convert the scattered light into voltage signals, and wherein the information regarding the concentration of the fine particle is determined based on a number of the voltage signals. However, it is known in the art as taught by Hirano. Hirano teaches the plurality of light receiving elements is configured to convert the scattered light into voltage signals (paragraph 0035), and wherein the information regarding the concentration of the fine particle is determined based on a number of the voltage signals (paragraph 0035 indicates a voltage is measured for each particle, and the concentration is found from the detected signals). It would have been obvious to one of ordinary skill in the art at the time of filing to have the plurality of light receiving elements is configured to convert the scattered light into voltage signals, and wherein the information regarding the concentration of the fine particle is determined based on a number of the voltage signals, in order to more easily characterize the particle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877